Title: To Alexander Hamilton from George Washington, 14 July 1795
From: Washington, George
To: Hamilton, Alexander


My dear Sir
Philadelphia 14th. July 1795.
I received your favor of yesterday, this moment, when I am on the eve of a journey to Virginia.
The opinion which you have given as to its being necessary to submit the new article to the Senate being in direct opposition to that of the Secretaries and the Attorney general, has occasioned some embarrassments with me. For I always understood it to be the sense of the majority of the Senate, that they were not to pass their judgment upon the new article further than they have done. But as I shall be absent, and Mr Randolph has before him the bringing of this business to a close; I wish you to write to him your ideas, if upon mature reflection you shall think differently from the gentlemen around me; or you find the sense of the Senate to be different from what I have been led to expect. I have told Mr Randolph that your sentiments do not agree with those which I received from the Officers of government; and have desired him to revise them. I have also told him, that I have requested the favor of you to write to him on this subject.
Very affectionately   I always am Yours

Go: Washington

PS. Notwithstanding one great object of my visit to Mount Vernon is relaxation; yet, to hear from you, the sentimts. entertained of the treaty and in short on any other interesting subject, with which the public mind is occupied would be a considerable gratification. The state of our pecuniary matters in Holland, at this time, is a bar to Mr Adams’s leaving that country—but the next best step will be adopted.
Yours as before

G W——n
